EXHIBIT 99.1 Press Release For Immediate Release WMI LIQUIDATING TRUST ANNOUNCES DISTRIBUTION FROM DISPUTED EQUITY ESCROW TO CLASS 22 CLAIMANTS SEATTLE, July 30, 2012 –WMI Liquidating Trust (the “Liquidating Trust”), which was formed pursuant to the Seventh Amended Joint Plan of Affiliated Debtors under Chapter 11 of the United States Bankruptcy Code (as modified, the “Plan”) of Washington Mutual, Inc. (“WMI”), today announced that, on August 1, 2012, it will distribute 927,862 shares of WMI Holdings Corp. (OTC: WMIH) (the “Company”) to Class 22 claimants (the “Distribution”). In connection with the Distribution, eligible claimants in Class 22 who held shares of common stock issued by WMI prior to September 25, 2008, will receive 0.00076346 of a share of the Company’s new common stock for each share of WMI common stock they previously held. The common stock issued by WMI prior to September 25, 2008 was cancelled on March 19, 2012, the Effective Date of the Plan. The Distribution is possible as a result of a release of equity reserves held on account of recently disallowed equity claims and it supplements the share distribution that occurred shortly after the effective date on March 23, 2012 (the “Initial Distribution).In the Initial Distribution, newly issued shares of the Company’s common stock were distributed to claimants who elected to receive such common stock, as well as claimants in each of Classes 19, 21 and 22 under the Plan.Class 19 included holders of preferred securities identified as the REIT Series, Series K Perpetual Non-Cumulative Floating Rate Preferred Stock (“Series K Preferred Stock”) and Series R Non-Cumulative Perpetual Convertible Preferred Stock (“Series R Preferred Stock”), in each case as defined in the Plan.The chart below summarizes shares issued to claimants in Classes 19, 21 and 22 and the conversion ratios for each class. Security Description Class WMI Holdings Corp. Shares Issued Conversion Ratio 1 REIT Series Class 19 Series K Preferred Stock Class 19 Series R Preferred Stock Class 19 1 Equivalent WMI Holdings Corp. common stock issued for each share or unit of corresponding security.Pursuant to the Plan, no fractional shares of WMI Holdings Corp. stock were issued. Dime Warrants Class 21 Common Equity Interests Class 22 Further information about WMI Liquidating Trust can be found at www.wmitrust.com. ### Contact Andrew Siegel / Jed Repko / Aaron Palash Joele Frank, Wilkinson Brimmer Katcher (212) 355-4449
